              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:17-cv-00347-MR


CLARENCE HENDRIX, JR.,           )
                                 )
                   Plaintiff,    )
                                 )                 MEMORANDUM OF
              vs.                )                 DECISION AND ORDER
                                 )
NANCY A. BERRYHILL, Acting       )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 12] and the Defendant’s Motion for Summary

Judgment [Doc. 14].

I.    PROCEDURAL HISTORY

      The Plaintiff, Clarence Hendrix, Jr., (“Plaintiff”), filed applications for

disability insurance benefits under Title II of the Social Security Act (the “Act”)

and supplemental security income under Title XVI of the Act, alleging an

onset date of August 31, 2011. [Transcript (“T.”) at 242]. The Plaintiff’s

applications were denied initially and upon reconsideration. [T. at 57, 73,

147, 157]. Upon Plaintiff’s request, a hearing was held on August 18, 2016

before an Administrative Law Judge (“ALJ”). [T. at 27-55]. On October 14,
2016, the ALJ issued a written decision denying the Plaintiff benefits, finding

that the Plaintiff was not disabled within the meaning of the Act since the

alleged onset date August 31, 2011. [T. at 8-26]. The Appeals Council denied

the Plaintiff’s request for review, thereby making the ALJ’s decision the final

decision of the Commissioner. [T. at 1-3]. The Plaintiff has exhausted all

available administrative remedies, and this case is now ripe for review

pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla


                                      2
of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

       “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.”       Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).          Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.


                                       3
20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

      At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular


                                       4
and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions.      SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.      Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits. In this case, the ALJ rendered a determination adverse

to the Plaintiff at the fifth step.


                                      5
IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff met the insured status

requirements of the Social Security Act through December 31, 2013. [T. at

13]. The ALJ then found that although the Plaintiff had engaged in substantial

gainful activity during the second quarter of May 2015, there had been a

continuous twelve-month period during which the Plaintiff did not engage in

substantial gainful activity. [Id.]. At step two, the ALJ found that the Plaintiff

has severe impairments including mood disorder, degenerative disc disease,

and right elbow impairment with post-traumatic arthritis. [T. at 14]. At step

three, the ALJ determined that the Plaintiff does not have an impairment or

combination of impairments that meets or medically equals the Listings. [Id.].

The ALJ then determined that the Plaintiff, notwithstanding his impairments,

has the RFC:

            [T]o perform light work as defined by 404.1567(b)
            and 416.967(b) except he can occasionally push
            and pull with the right upper extremity
            (dominant), he can frequently reach with the right
            upper extremity, and frequently handle and finger
            with the right upper extremity. He can occasionally
            climb ladders, can occasionally stoop and crouch. He
            cannot have concentrated exposure to hazards. He
            is capable of simple, routine repetitive tasks for two-
            hour intervals throughout the day at a non-production
            pace. He is further restricted to occasional public
            contact, and occasional contact with supervisors and
            co-workers. Work should be performed in a stable


                                        6
              work environment, one that does not have frequent
              changes.

[T. at 16] (emphasis added).

         At step four, the ALJ identified Plaintiff’s past relevant work as an

automobile service attendance, mechanic helper, and construction worker.

[T. at 19]. The ALJ observed, however, that the Plaintiff is “unable to perform

his past relevant work.” [Id.]. At step five, based upon the testimony of the

VE, the ALJ concluded that, considering Plaintiff’s age, education, work

experience, and RFC, Plaintiff is capable of performing other jobs that exist

in significant numbers in the national economy, including electronics worker,

laundry folder, and hand packager. [T. at 20]. The ALJ therefore concluded

that the Plaintiff was not “disabled” as defined by the Social Security Act from

August 31, 2011, the alleged onset date, through October 14, 2016, the date

of the ALJ’s decision. [T. at 21].

    V.   DISCUSSION1

         A.   Motion for Summary Judgment

         In this appeal, the Plaintiff argues that the ALJ erred in assessing the

Plaintiff’s RFC. [Doc. 13 at 4]. Specifically, the Plaintiff contends that the ALJ

erred “in determining that [Plaintiff] can “frequently” reach with his right upper


1Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.
                                            7
extremity, and “frequently” handle and finger with the right upper extremity,

as opposed to only “occasionally” reach, handle and finger with his right

upper extremity.”2       [Id.]. Plaintiff argues that this error requires remand

because if Plaintiff was limited to “occasional” use of his right arm for

reaching, fingering, and handling, then he would be disabled. [Id. at 4, 7-11].

       Social Security Ruling 96-8p3 explains how adjudicators should assess

residual functional capacity. The Ruling instructs that the RFC “assessment

must first identify the individual’s functional limitations or restrictions and

assess his or her work-related abilities on a function-by-function basis,

including the functions” listed in the regulations.4 SSR 96-8p. The Ruling

further provides that the “RFC assessment must include a narrative


2 The Court notes that to the extent that Plaintiff attempts to weave any other disparate
legal arguments or errors into her assignments of error, the Court disregards those
arguments. [See Doc. 13]. Such arguments must be set forth in separate assignments of
error to be considered by this Court. See e.g. Gouge v. Berryhill, No. 1:16-cv-00076-MR,
2017 WL 3981146, at *2 (W.D.N.C. Sept. 11, 2017) (Reidinger, J.) (collecting cases). The
Court instructs counsel for Plaintiff to separately set forth each alleged error both so that
the Court may consider them and to aid counsel in analyzing the proper framework and
legal bases for these arguments.
3The Ruling’s title is “Policy Interpretation Ruling Titles II and XVI: Assessing Residual
Functional Capacity in Initial Claims.”

4 The functions listed in the regulations include the claimant’s (1) physical abilities, “such
as sitting, standing, walking, lifting, carrying, pushing, pulling, or other physical functions
(including manipulative or postural functions, such as reaching, handling, stooping or
crouching)”; (2) mental abilities, “such as limitations in understanding, remembering, and
carrying out instructions, and in responding appropriately to supervision, coworkers, and
work pressures in a work setting”; (3) other work-related abilities affected by
impairment(s) of vision, hearing or other senses, and impairment(s) which impose
environmental restrictions.” 20 C.F.R. § 416.945.
                                              8
discussion describing how the evidence supports each conclusion, citing

specific medical facts (e.g., laboratory findings) and non-medical evidence

(e.g., daily activities, observations).” Id. (emphasis added). An ALJ’s failure

to follow these procedures requires remand, as it leaves the Court with a

record lacking the evidence necessary for meaningful review. Mascio v.

Colvin, 780 F.3d at 632, 636-7 (4th Cir. 2015). A reviewing court cannot be

“left to guess about how the ALJ arrived at his conclusions on [a plaintiff’s]

ability to perform relevant functions and indeed, remain uncertain as to what

the ALJ intended.” Id. at 637. It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted).           “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017

WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

      In the RFC assessment in this case, the ALJ found the Plaintiff can

“occasionally push and pull with the right upper extremity (dominant), he can

frequently reach with the right upper extremity, and frequently handle and


                                      9
finger with the right upper extremity.”   [T. at 16].   The ALJ’s decision,

however, contains no function-by-function assessment of these activities, as

required in SSR 96-8p and under Mascio. After setting out a bare

assessment of the Plaintiff’s RFC, the ALJ recites and observes the relative

consistency of the Plaintiff’s complaints and testimony with the medical

evidence as follows:

           The [Plaintiff] alleged that he has had right arm
           problems since ten years of age that have gotten
           progressively worse (Exhibit 1F/5). His alleged
           symptoms include decreased range of motion in his
           right arm, right elbow, stiffness, and pain (Exhibit
           1F/5). He endorsed a history of physical therapy with
           no improvement in the function of his right arm
           (Exhibit 1F/3). This report was consistent with his
           testimony at the hearing.

[T. at 16]. The ALJ then proceeds to recite certain medical and non-medical

evidence as follows:

           At the medical consultative examination in October
           2012, the examiner indicated abnormal range of
           motion in the right shoulder, and right elbow (Exhibit
           1F/5). However, the claimant had no difficulty putting
           on and removing his shoes, and had full motor
           strength and bilateral hand grip (Exhibit 1F/5). He
           also had full power in his upper extremities and good
           sensation (Exhibit 1F/5). X-rays in November 2012
           show posttraumatic arthritis with severe arthritic
           changes, spurring, and joint space loss (Exhibit
           2F/5). The claimant was a surgical candidate, but did
           not have it at that time (Exhibit 2F/5). In December
           2013, the claimant continued to complain of


                                    10
            worsening and again was referred for surgery
            (Exhibit 5F/3).

            The claimant had surgery on his right arm and elbow
            in February 2014 (Exhibit 7F/3). He was reported as
            doing well, in spite of numbness in the ulnar nerve
            distribution (Exhibit 7F/3). The claimant was
            encouraged to keep working on his active range of
            motion (Exhibit 7F/3). A consultative examination in
            May 2014 showed normal sensation in spite of
            limited strength in the right upper extremity and
            treatment records note slow progress (Exhibit 14F/5;
            16F/2, 8). Six weeks post-surgery the claimant was
            still noted as doing well overall and progressing as
            expected (Exhibit 9F/3). He was encouraged to
            continue working on his stretching and was made
            aware that while he would not achieve full range of
            motion, but should be able to achieve increased
            range of motion (Exhibit 9F/3). His follow-up was
            scheduled for six weeks, suggesting that he did not
            require more frequent treatment (Exhibit 9F/3). In
            later records, the claimant alleged that he
            experienced no improvement with surgery (Exhibit
            12F/1).

[T. at 16-17].

      Despite this evidence, the ALJ went on to conclude:

            However, he can cut grass at times and worked after
            the alleged onset date, which supports some
            functionality (Exhibit 12F/2; Hearing Testimony).
            Nonetheless, the undersigned has considered this
            evidence in determining the residual functional
            capacity.

[T. at 17]. The ALJ fails to explain, however, how this evidence supports his

conclusions regarding the limitations contained in his RFC assessment,


                                     11
particularly that the Plaintiff is capable of “frequent,” as opposed to only

“occasional,” reaching, handling, and fingering. Further, the lack of

explanation is compounded by the ALJ assigning “partial weight” to the

opinions of Plaintiff’s October 2012 consultative examiner, but not providing

any further discussion or assignment of weight to the opinions of Plaintiff’s

May 2014 consultative examiner. [T. at 18].5 The ALJ does summarizes the

evidence of record and concludes the Plaintiff can perform “light work” except

with certain limitations, such as being able to “frequently reach with the right

upper extremity, and frequently handle and finger with the right upper

extremity.” [T. at 16]. However, the ALJ never explains how he concluded—

based on this evidence—that the Plaintiff could actually perform the tasks

required of light work or the additional physical limitations in the RFC. See

Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (“The ALJ concluded

that [Plaintiff] could perform “medium work” and summarized evidence that



5 The ALJ states that Dr. Aregai A. Girmay indicated that the Plaintiff “had full motor
strength and bilateral hand grip” at the October 2012 consultative examination. [T. at 16].
The ALJ then goes on to state that the Plaintiff had “limited strength in the right upper
extremity” at the May 2014 consultative examination by Dr. Shirley D. Ocloo and that the
Plaintiff’s “treatment records note slow progress.” [T. at 17]. However, the ALJ fails to
explain how he considered or reconciled Dr. Ocloo’s examination with Dr. Girmay’s
examination. Particularly, Dr. Ocloo’s examination indicates decreased range of motion
for the Plaintiff’s right elbow and less power in his upper extremities as compared to Dr.
Girmay’s examination. [Compare T. at 303, 306 with T. at 410, 413]. Further, Dr. Girmay’s
examination notes also indicate that the Plaintiff’s “[m]otor strength [and] bilateral
handgrip is good,” however, Dr. Ocloo specifically notes that the Plaintiff has “very poor
manual dexterity [and] weak grip.” [Id.].
                                            12
he found credible, useful, and consistent. But the ALJ never explained how

he concluded—based on this evidence—that [Plaintiff] could actually

perform the tasks required by “medium work.”). Therefore, the ALJ failed to

build an “accurate and logical bridge” from the recited evidence to the RFC

conclusions.

      While the ALJ’s ultimate conclusions as to Plaintiff’s limitations may be

correct, the Court is left to guess regarding how they were reached. Under

these circumstances, the Court cannot affirm the ALJ’s finding of no disability

without a showing of substantial evidence to support his findings at each step

of the sequential evaluation process. Mascio, 780 F.3d at 637.

VI.   CONCLUSION

      Because this Courts lacks an adequate record of the basis for the ALJ’s

decision, it cannot conduct a meaningful review of that ruling. See Radford,

734 F.3d at 295. On remand, the ALJ should conduct a proper function-by-

function analysis of the Plaintiff’s exertional and non-exertional limitations,

narratively discussing all of the relevant evidence, and specifically explaining

how he reconciled that evidence (both supportive and contradictory) to his

conclusions.




                                      13
                                  ORDER
     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 12] is GRANTED and the Defendant’s Motion for

Summary Judgment [Doc. 14] is DENIED. Pursuant to the power of this

Court to enter judgment affirming, modifying or reversing the decision of the

Commissioner under Sentence Four of 42 U.S.C. § 405(g), the decision of

the Commissioner is REVERSED and the case is hereby REMANDED for

further administrative proceedings consistent with this opinion. A judgment

shall be entered simultaneously herewith.

     IT IS SO ORDERED.
                                 Signed: March 22, 2019




                                      14
